705 S.E.2d 737 (2011)
STATE
v.
Christopher MARTIN.
No. 494P10-1.
Supreme Court of North Carolina.
February 3, 2011.
Christopher Martin, Burgaw, for Martin, Christopher.
Daniel P. O'Brien, Assistant Attorney General, for State of North Carolina.
Robert F. Johnson, District Attorney, for State.
The following order has been entered on the motion filed on the 22nd of November 2010 by Defendant for Petition for Discretionary Review:
"Motion Dismissed by order of the Court in conference, this the 3rd of February 2011."